
	
		I
		111th CONGRESS
		2d Session
		H. R. 4995
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore the American people’s freedom to choose the
		  health insurance that best meets their individual needs by repealing the
		  mandate that all Americans obtain government-approved health
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 End the Mandate Act of
			 2010.
		2.Repeal of individual
			 and employer mandates enacted by Patient Protection and Affordable Care
			 Act
			(a)Patient
			 Protection and Affordable Care ActEffective as of the enactment of the
			 Patient Protection and Affordable Care Act, subtitle F of title I of such Act,
			 as amended by title X of such Act, is hereby repealed.
			(b)Health Care and
			 Education Reconciliation Act of 2010Effective as of the enactment of the Health
			 Care and Education Reconciliation Act of 2010, sections 1002 and 1003 of such
			 Act are hereby repealed.
			
